This appeal was lodged in this court on June 8, 1921. On June 20, 1923, plaintiff in error filed his brief, but defendant in error has neither filed his brief nor offered any excuse for such failure. The court is not required to search the record to find some theory upon whch the judgment of the court below may be sustained, but may where the authorities cited in the brief filed appear reasonably to sustain the assignment of error reverse the case in accordance with the prayer of the petition. Rudd v. Wilson, 32 Okla. 85, 121 P. 252; Bank of Grove v. Dennis, 30 Okla. 70, 118 P. 570. On the authority of the above cases and other cases from this court, the judgment in this case will be reversed and remanded to the trial court for a new trial.
By the Court: It is so ordered. *Page 23